EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES OCTOBER 2 SEPTEMBER 30, 2 · October 2014 Monthly Dividend of $0.18 Per Share · Estimated Book Value Per Share at September 30, 2014 of $13.28 · 5.9% Total Return on Equity for the Quarter, or 23.6% Annualized · RMBS Portfolio Characteristics as of September 30, 2014 Vero Beach, FL, October 9, 2014 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of October 2014. The dividend of $0.18 per share will be paid October 31, 2014, to holders of record on October 28, 2014, with an ex-dividend date of October 24, 2014. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of October 9, 2014, the Company had 13,076,981 shares outstanding.At September 30, 2014 and June 30, 2014,the Company had 13,024,449 and 9,632,108 shares outstanding, respectively. Estimated September 30, 2014 Book Value Per Share The Company’s estimated book value per share as of September 30, 2014 was $13.28.The Company computes book value per share by dividing total stockholders' equity by the total number of shares outstanding of the Company's common stock. At September 30, 2014, the Company's preliminary estimated total stockholders' equity was approximately $173.0 million with 13,024,449 common shares outstanding. These figures and the resulting estimated book value per share are preliminary, subject to change, and subject to review by the Company’s independent registered public accounting firm. Estimated Return on Equity The Company’s estimated return on equity for the quarter ended September 30, 2014 was 5.9%, or 23.6% on an annualized basis. The Company calculates return on equity as the sum of dividends declared and paid during the quarter plus changes in book value during the quarter, divided by the Company’s stockholders’ equity at the beginning of the quarter.The total return was $0.77 per share, comprised of dividends per share of $0.54 and an increase in book value per share of $0.23 from June 30, 2014. RMBS Portfolio Characteristics Details of the RMBS portfolio as of September 30, 2014 are presented below. These figures are preliminary and subject to change and, with respect to figures that will appear in the Company’s unaudited financial statements and associated footnotes as of and for the three month period ended September 30, 2014, are subject toreview by the Company’s independent registered public accounting firm. · RMBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2013. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Sep 2014 CPR Asset Category Face1 Value1 Price Portfolio Coupon (Reported in Oct) As of September 30, 2014 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % Amounts include assets with a fair value of approximately $67.1 million purchased in September 2014 which settle in October 2014.Amounts do not include assets with a fair value of approximately $249.4 million sold in September 2014 which settle in October 2014. 2 RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of September 30, 2014 As of September 30, 2014 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Repurchase Agreement Exposure By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of September 30, 2014 Borrowings1 Debt in Days Maturity Citigroup Global Markets Inc $ % 20 12/2/2014 J.P. Morgan Securities LLC % 86 3/10/2015 CRT Capital Group, LLC % 39 11/24/2014 Morgan Stanley & Co % 48 11/17/2014 Mitsubishi UFJ Securities (USA), Inc % 14 11/25/2014 KGS-Alpha Capital Markets, L.P % 38 12/3/2014 Cantor Fitzgerald & Co % 34 11/10/2014 ED&F Man Capital Markets Inc % 61 2/2/2015 Goldman, Sachs & Co % 31 11/21/2014 Mizuho Securities USA, Inc % 13 10/22/2014 Guggenheim Securities, LLC % 22 10/24/2014 South Street Securities, LLC % 17 10/27/2014 Daiwa Securities America Inc. % 43 11/12/2014 Suntrust Robinson Humphrey, Inc % 2 10/2/2014 Other % 36 11/19/2014 Total Borrowings $ % 38 3/10/2015 Amounts include repurchase agreement balances of approximately $238.5 million securing assets with a fair value of approximately $249.4 million sold in September 2014 that settle in October 2014.In September 2014, the Company purchased assets with a fair value of approximately $67.1 million which settle in October 2014 that are expected to be funded by repurchase agreements. 3 RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of September 30, 2014 Adjustable Rate RMBS $ 6 % % $ 11 $ ) Hybrid Adjustable Rate RMBS % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Dec-2018 $ ) $ Payer Swaption Sep-2025 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. These results are for illustrative purposes only and actual results may differ materially. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
